Title: Robley Dunglison to James Madison, 1 July 1826
From: Dunglison, Robley
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Monticello
                                
                                July 1. 1826
                            
                        
                        In answer to your kind Communication of the 27th. I have to express my regret that my visit to Montpellier
                            will be delayed by the serious indisposition of Mr. Jefferson. Towards the termination of the last week he requested my
                            advice in consequence of the increase of a diarrhea to which he has been for years more or less subject, but which he has
                            generally treated with too much indifference, and it was not until it had made serious inroads on his health that he had
                            any communication with me on the subject.
                        In the course of two or three days the complaint was Considerably arrested, but the debility induced was so
                            great as to give rise to symptoms, denoting too unequivocally, the loss of that elasticity—that power of restoration the
                            existence of which at an earlier period of life render similar affections of but trifling moment. The prostration has,
                            indeed, notwithstanding a truce of a few days’ continuance with the disease, gradually augmented and to day there are some
                            signs of a recurrence—circumstances which induce me to view with the greatest apprehension the result of the struggle,
                            & I much fear that without some speedy amelioration my worst apprehensions must soon be realized. Hoping still,
                            however, that those fears may be soon dispelled and that at my intended visit I maybe able to communicate to you more
                            agreeable intelligence regarding the state of this great & good man.  Permit me to subscribe myself Most
                            respectfully yours,
                        
                            
                                Robley Dunglison
                            
                        
                    